IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00417-CV

       IN THE INTEREST OF E.J., J.J., V.J., AND C.J., CHILDREN


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 15-000408-CV-85


                                        ORDER

       On June 1, 2017, appellants, Jennifer and Jason, filed a motion to exceed the word

limit in their pro se response to their appointed counsel’s motion to withdraw and

supporting Anders brief. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Notwithstanding that this is a “response” not contemplated by the word limit

for briefs, we nevertheless grant the motion and have filed the response.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 21, 2017